internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114506-99 date re sec_29 request for a ruling credit for producing fuel from a nonconventional source partnership a partnership b state a state b state c process dear this letter responds to the ruling_request of partnership a dated date two rulings are requested partnership a will produce a qualified_fuel within the meaning of sec_29 of the internal_revenue_code and if partnership a’s facilities are placed_in_service prior to date within the meaning of sec_29 relocation of a facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation we understand the facts as presented by partnership a’s authorized representative to be as follows partnership a is a limited_partnership formed for the purpose of raising capital to build four facilities for producing synthetic_fuel two facilities in state a one facility in state b and one facility in state c all four facilities were placed_in_service before date the general_partner will be partnership b with a percent interest and the limited partners are four institutional investors with percent of the interests each facility in state b and state c is owned by a separate project limited_liability_company the two facilities in state a are owned by the same project limited_liability_company all project limited_liability companies are owned by partnership a partnership a may move the facilities to new locations the facilities were built plr-114506-99 in modules the facilities were intended to be moved for example to be closer to feedstock supplies or synthetic_fuel purchasers each project limited_liability_company has a license authorizing it to use a patented process called the process for converting coal feedstock into synthetic_fuel according to partnership a the process was developed to upgrade lower-ranked coals and coal waste material by chemically converting them into a synthetic_fuel without the need to subject the coal feedstock to high heat ie pyrolysis partnership a claims that the chemical reaction yields a fuel that differs significantly in chemical composition from the coal feedstock used to produce it the process uses a quinoline-based chemical reagent that reacts with the feedstock in a manner that reduces oxygen content reduces inherent moisture makes the coal less reactive increases volatile matter and raises the fuel’s heating value btu content the coal feedstock will consist of waste coal such as coal pond fines and coarse coal refuse recovered from gob piles or coal from conventional supply sources that can be significantly upgraded using the process pond fines are small particles of waste coal usually less than ¼ in diameter rejected from coal cleaning operations and stored in settling ponds pond fines contain significant amounts of recoverable coal but are difficult to process because of their size and high moisture content the high moisture content and small particle size of coal pond fines make them unsuitable for use as a fuel or feedstock for carbonization liquefaction and gasification applications the process overcomes these limitations by reducing the moisture content of the feedstock material and chemically bonding it into a useable solid the total moisture content of coal includes surface moisture acquired from exposure to moisture in the environment and inherent moisture also known as equilibrium moisture that is ionically ie chemically bonded to the coal the process reagent reacts with the coal structure to produce a chemically active solid that rejects surface moisture the process eliminates the ionic bonding between inherent moisture and coal resulting in synthetic_fuel that has a much lower inherent moisture content by contrast thermal drying cannot permanently eliminate ionically-bound moisture because thermally-dried coal rapidly absorbs moisture from the air to return the ionically-bound moisture to its original level by removing oxygen functional groups the process results in a synthetic_fuel that has a much lower inherent moisture content the process also alters the ionic structure of the surface of the synthetic coal pellet making the synthetic_fuel hydrophobic rejects surface moisture as opposed to coal's natural hydrophilic state attracts surface moisture thus the process permanently removes inherent moisture from the feedstock material and causes the synthetic_fuel to reject surface moisture so that the synthetic_fuel produced by the process maintains its low total moisture content even when exposed to rain or groundwater partnership a claims that both of these plr-114506-99 effects result from chemical changes to the coal feedstock the process converts the coal feedstock into a synthetic_fuel by use of the following five steps in step one mineral matter is removed from the coal feedstock and the feedstock is sized to form coal particles no larger than f in diameter the coal feedstock is stockpiled next to the fuel production plant in step two the prepared coal feedstock is transported from the stockpile to the mixing apparatus using a specially-designed bin and feeder system that can handle high-moisture fine-sized coal the feeder system controls the rate of delivery of the feedstock to the plant and monitors the feed rate with a weight belt this system also is equipped with variable feed drivers to maintain accurate control of the feed rate the weight and moisture content of the feedstock is monitored data are fed to a computerized process control system that controls the mixing time and the reagent feed rate according to partnership a step three of the process initiates the chemical change by uniformly blending the process reagent and the coal feedstock in a high-efficiency mixer the coal feedstock is fed continuously into the reactor ie the mixing apparatus by the conveyor and feeder system and the process reagent is fed at a controlled rate and is uniformly mixed with the feedstock to reduce viscosity the reagent is heated to 200e f to form an emulsion before it is fed into the reactor the concentration and rate of feed of the reagent for a given coal feedstock are determined in the laboratory prior to the processing the reagent dosage is sensitive to the coal rank particle size of the feedstock coal structure and the feed rate of the unprocessed material the active reagent in the process is quinoline and related nitrogen containing compounds only a small amount of quinoline is required to ensure that the reagent is distributed uniformly over the coal the quinoline is mixed into a much larger volume of a carrier in the past orimulsion a naturally occurring product has been imported and used as the carrier it was discovered that orimulsion had a variable composition for this reason use of orimulsion was discontinued in its place a domestically-produced commercially-available asphaltic emulsion is now used this is a product from the petroleum distillation process and it tends to have a more consistent composition the chemical reaction in the third step continues for hours partnership a represents that no heat or pressure is necessary for the chemical reaction to occur the process works equally well with low- and high-rank coals as well as waste coals including pond fines of coal ranks however the effects are most dramatic with pond fines and low-rank coals because of their high total moisture and oxygen content in addition the chemical reaction between the process reagent and coal feedstock causes the coal to become bonded bonding occurs without the use of traditional reforming equipment such as briquetting or pelletizing equipment to form a hard mass plr-114506-99 step four involves reforming the chemically altered output from the reactor to increase the ease of handling of the final product the output from the reactor is fed into a reforming apparatus to produce briquettes pellets or extrusions water rejected from the reformed synfuel is collected and drained step five involves conveying the synthetic_fuel to a curing pile where the desiccation non-thermal drying and agglomeration binding processes continue until completed in hours the desiccated synthetic_fuel can then be stored or shipped to customers without risk of spontaneous combustion partnership a represents that comparing coal samples before and after the process reveals significant chemical change the most significant changes occur in oxygen content moisture content and heating value ruling_request sec_29 of the code allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the tax_year the production of which is attributable to the taxpayer the credit for the tax_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 of the code defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 of the code and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel the ruling notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of partnership a including the preponderance of proffered data on the significant difference in the chemical composition of the fuel to be produced from that of the coal the fuel to be produced using the process will be a solid synthetic_fuel from coal within the meaning of revrul_86_100 and sec_1_48-9 of the regulations accordingly the process produces a qualified_fuel as defined in sec_29 of the code ruling_request plr-114506-99 sec_29 and f of the code provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 of the code modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 such a facility is to be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 is to be applied by substituting for the date therein date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of partnership a’s facilities after date will not prevent the relocated facilities from continuing to be treated as originally placed_in_service prior to date for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation accordingly based on the facts as presented by partnership a and partnership a’s authorized representative we conclude as follows partnership a with use of the process in the facilities will produce a plr-114506-99 qualified_fuel within the meaning of sec_29 of the code if partnership a’s facilities are placed_in_service prior to date within the meaning of sec_29 of the code relocation of a facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when partnership a’s facilities were placed_in_service for purposes of sec_29 who the partners in partnership a are or how the partners' interests in partnership a are determined this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office the original of this letter is being sent to partnership a's first-named authorized representative and a copy is being sent to partnership a sincerely yours charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries
